UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7653



ROBERT A. BOEH, JR.,

                                              Plaintiff - Appellant,

          versus


ROBERT KUPEC, Warden, Eastern Correctional
Institution; KATHLEEN GREEN, Assistant Warden;
ROBERT RITCHEY, Chief of Security; LIEUTENANT
HELMS; CAPTAIN VANN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-1901-AW)


Submitted:   December 7, 2001          Decided:     December 27, 2001


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Boeh, Jr., Appellant Pro Se.    Sharon Stanley Street,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert A. Boeh, Jr. appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Boeh v. Kupec, No. CA-01-1901-AW (D. Md. Aug.

31, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2